       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 1 of 17




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROSE PALMER, Administratrix of the            :      NO.: 1:20-cv-00539-SHR
ESTATE OF EVERETT PALMER, JR.,                :
Deceased,                                     :       CIVIL ACTION – LAW
                   Plaintiff                  :
                                              :     JUDGE SYLVIA RAMBO
      v.                                      :
                                              :
YORK COUNTY PENNSYLVANIA, et                  :         Electronically Filed
al.,                                          :
                Defendants                    :     JURY TRIAL DEMANDED

           PRIMECARE DEFENDANTS’ ANSWER TO PLAINTIFF’S
            FIRST AMENDED CIVIL ACTION COMPLAINT WITH
                      AFFIRMATIVE DEFENSES

      AND NOW, come the Defendants PrimeCare Medical, Inc. (“PrimeCare”),

David Zinn, Catherine Steuffer, Joanne Webster, Diana Knight, Joshua Pauley,

Katherine Shield, and Bryce Lefever (collectively referred to as “PrimeCare

Defendants”), by and through their counsel, Marshall Dennehey Warner Coleman

& Goggin, who file this Answer with Affirmative Defenses to Plaintiff’s First

Amended Civil Action Complaint (Doc. 26) by respectfully stating the following:

                          NATURE OF THE ACTION

      1.     Admitted in part; denied in part. It is admitted that Everett Palmer,

Jr., had an outstanding warrant for his arrest and that he was booked and

incarcerated in the York County Jail. The remainder of this allegation is denied in
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 2 of 17




that it contains conclusions of law and fact to which no response is required. If a

response is deemed required, the averments contained herein are denied.

                                    PARTIES

      2.    Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      3.    Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      4.    The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.        If a

response is required, said averments are denied.

      5.    The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.        If a

response is required, said averments are denied.

      6.    The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.        If a

response is required, said averments are denied.




                                         2
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 3 of 17




      7.     Admitted in part; denied in part. It is admitted that David Zinn,

Catherine Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine

Shield, and Bryce Lefever were or are employees of PrimeCare Medical, Inc. It is

denied that John Doe PrimeCare Employees 1-2 are PrimeCare employees since

these individuals are unidentified.

      8.     Admitted.

      9.     The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.         If a

response is required, said averments are denied.

      10.    The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.         If a

response is required, said averments are denied.

      11.    The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.         If a

response is required, said averments are denied.

      12.    The averments contained in this paragraph are directed at a party other

than the PrimeCare Defendants, and therefore, no response is required.         If a

response is required, said averments are denied.




                                         3
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 4 of 17




                         JURISDICTION AND VENUE

      13.   Admitted in part; denied in part. It is admitted that this Court has

jurisdiction and venue at this time. It is denied that Plaintiff’s Amended Complaint

demonstrates a cause of action against the PrimeCare Defendants.

                    FACTS RELATED TO THE
            UNLAWFUL KILLING OF EVERETT PALMER, JR.

      14.   Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      15.   Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      16.   Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      17.   Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.




                                         4
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 5 of 17




      18.    Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      19.    Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      20.    Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      21.    Denied. After reasonable investigation, the PrimeCare Defendants are

without sufficient knowledge or information to form a belief as to the truth of the

averments contained in this paragraph. The same is therefore denied.

      22.    Admitted in part; denied in part. It is admitted that Everett Palmer, Jr.

was remanded to the custody of the York County Prison. The remainder of this

allegation is denied.

      23. – 115.    Denied. The averments contained in these paragraphs contain

conclusions of law and fact to which no response is required. If a response is

deemed required, the averments contained herein are denied. By way of further

answer, at all times material hereto, Everett Palmer, Jr. received medical treatment


                                          5
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 6 of 17




which conformed with the applicable standard of care.       At no time did any

healthcare professional exhibit a deliberate indifference to a serious medical

condition.

                       WRONGFUL DEATH ACTION

      116. – 121. Denied. The averments contained in these paragraphs contain

conclusions of law and fact to which no response is required. If a response is

deemed required, the averments contained herein are denied. By way of further

answer, Plaintiff’s Amended Complaint fails to demonstrate a viable cause of

action against any of the PrimeCare Defendants. Specifically, at no time did any

of the medical professionals exhibit a deliberate indifference to a any serious

medical need of Everett Palmer, Jr. Thus, Plaintiff is not entitled to recover any

damages.

                       WRONGFUL DEATH ACTION

      122. Denied.     The averments contained in these paragraphs contain

conclusions of law and fact to which no response is required. If a response is

deemed required, the averments contained herein are denied. By way of further

answer, Plaintiff’s Amended Complaint fails to demonstrate a viable cause of

action against any of the PrimeCare Defendants. Specifically, at no time did any

of the medical professionals exhibit a deliberate indifference to a any serious


                                        6
        Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 7 of 17




medical need of Everett Palmer, Jr. Thus, Plaintiff is not entitled to recover any

damages.


   COUNT I: VIOLATION OF THE FOURTEENTH AMENDMENT -
              EXCESSIVE FORCE ON A PRETRIAL DETAINEE
Plaintiff v. Eric Emig, Nicholas Cessna, Donald Kopp, Timothy Irizarry, Gregory
Clark, William Lybrand, Tyler Larkin, Max Fink, Wayne Smith, and Ted Konasol

      123. The responses to paragraphs 1 through 122 are incorporated as if set

forth herein at length.

      124. – 127. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


                    COUNT II: ASSAULT AND BATTERY
Plaintiff v. Eric Emig, Nicholas Cessna, Donald Kopp, Timothy Irizarry, Gregory
Clark, William Lybrand, Tyler Larkin, Max Fink, Wayne Smith, and Ted Konasol

      128. The responses to paragraphs 1 through 127 are incorporated as if set

forth herein at length.



                                          7
        Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 8 of 17




      129. – 132. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


   COUNT III: VIOLATION OF THE FOURTEENTH AMENDMENT -
    DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
             Provision of Methamphetamine and Failure to Intervene
Plaintiff v. Defendants Schneider, Fitskee, Bolding, Belt, John Doe Officer 5, John
              Doe PrimeCare Employee, and PrimeCare Medical, Inc.

      133. The responses to paragraphs 1 through 132 are incorporated as if set

forth herein at length.

      134. – 141. Denied. The averments contained in these paragraphs contain

conclusions of law and fact to which no response is required. If a response is

deemed required, the averments contained herein are denied. By way of further

answer, the law is clear that PrimeCare cannot be responsible for an alleged failure

to intervene.




                                          8
        Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 9 of 17




      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


   COUNT IV: VIOLATION OF THE FOURTEENTH AMENDMENT -
   DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
                       Need for Mental Health Treatment
   Plaintiff v. Defendants John Doe Officers 1-4, Knight, Zinn, and PrimeCare
                                  Medical, Inc.

      142. The responses to paragraphs 1 through 141 are incorporated as if set

forth herein at length.

      143. – 150. Denied. The averments contained in these paragraphs contain

conclusions of law and fact to which no response is required. If a response is

deemed required, the averments contained herein are denied. By way of further

answer, at all times material hereto, Everett Palmer, Jr. received medical treatment

which conformed with the applicable standard of care. At no time did any medical

professional exhibit a deliberate indifference to Everett Palmer, Jr.’s alleged

serious medical needs. Further, PrimeCare cannot be vicariously liable for the

alleged unconstitutional acts of its employees.




                                          9
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 10 of 17




      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


    COUNT V: VIOLATION OF THE FOURTEENTH AMENDMENT -
    DELIBERATE INDIFFERENCE TO A SERIOUS MEDICAL NEED
                     Need for Emergency Medical Treatment
   Plaintiff v. Defendants Emig, Cessna, Kopp, Irizarry, Clark, Lybrand, Larkin,
        Fink, Smith, Konasol, Zinn, Knight, Steuffer, Webster, Pauley, and
                             PrimeCare Medical, Inc.

      151. The responses to paragraphs 1 through 150 are incorporated as if set

forth herein at length.

      152. – 159. Denied. The averments contained in these paragraphs contain

conclusions of law and fact to which no response is required. If a response is

deemed required, the averments contained herein are denied. By way of further

answer, at all times material hereto, Everett Palmer, Jr. received medical treatment

which conformed with the applicable standard of care. At no time did any medical

professional exhibit a deliberate indifference to Everett Palmer, Jr.’s alleged

serious medical needs. Further, PrimeCare cannot be vicariously liable for the

alleged unconstitutional acts of its employees.




                                         10
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 11 of 17




      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


                      COUNT VI: PRODUCT LIABILITY
                        Plaintiff v. Axon Enterprise, Inc.

      160. The responses to paragraphs 1 through 159 are incorporated as if set

forth herein at length.

      161. – 167. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


                     COUNT VII: PRODUCT LIABILITY
                   Plaintiff v. Defendant John Doe Corporation 1

      168. The responses to paragraphs 1 through 167 are incorporated as if set

forth herein at length.


                                         11
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 12 of 17




      169. – 175. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.


                     COUNT VIII: PRODUCT LIABILITY
                   Plaintiff v. Defendant John Doe Corporation 2

      176. The responses to paragraphs 1 through 175 are incorporated as if set

forth herein at length.

      177. – 183. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.




                                         12
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 13 of 17




                    COUNT IX: MUNICIPAL LIABILITY
              Plaintiff v. York County and York County Prison Board

      184. The responses to paragraphs 1 through 183 are incorporated as if set

forth herein at length.

                          Lack of Policies and Training

      185. – 190. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

                  Custom of Excessive Force and Inmate Abuse

      191. – 220. The averments contained in these paragraphs are directed at a

party other than the PrimeCare Defendants, and therefore, no response is required.

If a response is required, said averments are denied.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and

Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.




                                         13
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 14 of 17




                             AFFIRMATIVE DEFENSES

       1.       Plaintiff’s Amended Complaint fails to state a claim upon which relief

may be granted.

       2.       At all times material hereto, the PrimeCare Defendants provided

medical treatment which conformed to the applicable standard of care.

       3.       Plaintiff is unable to demonstrate a deliberate indifference to a serious

medical condition.

       4.       Plaintiff's claims and/or alleged losses, at most, demonstrate a

difference of opinion as to medical treatment.

       5.       Plaintiff's claims and/or alleged losses may be limited and/or barred

by the Prison Litigation Reform Act.

       6.       Plaintiff's claims and/or alleged losses are barred by the applicable

statute of limitations.

       7.       Plaintiff’s claims and/or alleged losses are limited or barred by the

Pennsylvania Mental Health Procedures Act.

       8.       At no time were constitutional rights of Plaintiff and Everett Palmer,

Jr. violated.




                                            14
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 15 of 17




      9.     At all times material hereto, the PrimeCare Defendants are immune

from suit.

      10.    PrimeCare Medical, Inc.'s policies and procedures conform to national

accreditation standards.

      11.    PrimeCare Medical, Inc. cannot be vicariously liable for the alleged

unconstitutional acts of its employees

      12.    The healthcare providers who provided treatment to Everett Palmer,

Jr. utilized their best professional judgment in evaluating and providing treatment.

      13.    At all times material hereto, the practices of the PrimeCare

Defendants have been reasonable and appropriate and have insured the protection

of all rights, privileges and immunity of the public.

      14.    At no time material hereto did the PrimeCare Defendants act in bad

faith or in a willful, wanton, outrageous, reckless and/or malicious manner.

      15.    Plaintiff did not suffer any injuries or damages as a result of any acts

or omissions by the PrimeCare Defendants.

      16.    Plaintiff has added parties and claims after the expiration of the

applicable statute of limitations.

      WHEREFORE, Defendants PrimeCare Medical, Inc., David Zinn, Catherine

Steuffer, Joanne Webster, Diana Knight, Joshua Pauley, Katherine Shield, and


                                          15
         Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 16 of 17




Bryce Lefever respectfully request that Plaintiff’s Amended Complaint be

dismissed with prejudice and that judgment be entered in their favor.

                                     Respectfully submitted,

                                     MARSHALL DENNEHEY WARNER
                                     COLEMAN & GOGGIN


                               By: s/John R. Ninosky
                                   JOHN R. NINOSKY, ESQUIRE
                                   PA Attorney ID No. 78000
                                   100 Corporate Center Drive, Suite 201
                                   Camp Hill, PA 17011
                                   Telephone (717) 651-3709
                                   Facsimile (717) 651-3707
                                   jrninosky@mdwcg.com
Date: July 23, 2020                  Attorney for PrimeCare Defendants
LEGAL/131526167.v1




                                        16
       Case 1:20-cv-00539-SHR Document 28 Filed 07/23/20 Page 17 of 17




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on the 23rd day of July, 2020, the

foregoing Answer of PrimeCare Defendants to Plaintiff’s Amended Complaint with

Affirmative Defenses was electronically filed with the Clerk of Court using the

CM/ECF system which will send notification of such filing to counsel of record,

which service satisfies the requirements of the Federal Rules of Civil Procedure.

    Daniel N. Purtell, Esquire                  S. Lee Merritt, Esquire
    John J. Coyle, Esquire                      Merritt Law
    McEldrew Young                              123 S. Broad Street, Suite 2250
    123 S Broad Street, Suite 2250              Philadelphia, PA 19109
    Philadelphia, PA 19109                      lee@leemerrittesq.com
    dpurtell@mceldrewyoung.com                  Attorney for Plaintiff
    jcoyle@mceldrewyoung.com
    Attorneys for Plaintiff

     Matthew Clayberger, Esquire
     Thomas, Thomas & Hafer, LLP
     305 North Front Street ~ P.O. Box 999
     Harrisburg, PA 17101
     mclayberger@tthlaw.com
     Attorney for York County and York County
     Prison Board


                                         MARSHALL, DENNEHEY, WARNER
                                         COLEMAN & GOGGIN

                                         By:    s/John R. Ninosky
                                                John R. Ninosky
